18-16383-jps   Doc 9   FILED 11/05/18   ENTERED 11/05/18 10:20:57   Page 1 of 9
18-16383-jps   Doc 9   FILED 11/05/18   ENTERED 11/05/18 10:20:57   Page 2 of 9
18-16383-jps   Doc 9   FILED 11/05/18   ENTERED 11/05/18 10:20:57   Page 3 of 9
18-16383-jps   Doc 9   FILED 11/05/18   ENTERED 11/05/18 10:20:57   Page 4 of 9
18-16383-jps   Doc 9   FILED 11/05/18   ENTERED 11/05/18 10:20:57   Page 5 of 9
18-16383-jps   Doc 9   FILED 11/05/18   ENTERED 11/05/18 10:20:57   Page 6 of 9
18-16383-jps   Doc 9   FILED 11/05/18   ENTERED 11/05/18 10:20:57   Page 7 of 9
18-16383-jps   Doc 9   FILED 11/05/18   ENTERED 11/05/18 10:20:57   Page 8 of 9
18-16383-jps   Doc 9   FILED 11/05/18   ENTERED 11/05/18 10:20:57   Page 9 of 9
